Case 3:21-ap-03001-MFW Doc 1-10 Filed 07/20/21 Entered 07/20/21 12:07:04   Desc
                     Exhibit Exhibit 10 Directive Page 1 of 2



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                 COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                EXHIBIT 10

                     Acting Commissioner’s Directive
Case 3:21-ap-03001-MFW     DocDocument
         Case: 1:12-cv-00042     1-10 Filed#: 07/20/21 Entered
                                              1-15 Filed:       07/20/21
                                                          04/20/12  Page12:07:04
                                                                         1 of 1    Desc
                        Exhibit Exhibit 10 Directive Page 2 of 2
